In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-11-00024-CR
                                                ______________________________
 
 
                                   GLEN MORRIS BROWN,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                       On Appeal from the 114th
Judicial District Court
                                                             Smith County, Texas
                                                       Trial Court
No. 114-1289-10
 
                                                    
                                              
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                        Memorandum Opinion by Chief Justice Morriss




                                                      MEMORANDUM OPINION
 
            Glen
Morris Brown[1] entered an
open plea of guilty to the state jail felony offense of delivery of a
controlled substance, cocaine, in an amount of less than one gram.[2]  The trial court sentenced Brown to two years’
incarceration and ordered Brown pay a reimbursement fee of $140.00 to the Texas
Department of Public Safety.   
            Brown
has filed a single brief for each of three appeals challenging the
reimbursement order in the trial court’s judgment in each of the three cases
for which he was convicted.   For the
reasons we state in our opinion issued in cause number 06-11-00022-CR, we find
there was insufficient evidence for the trial court to assess the reimbursement
fee, and we modify the judgment to strike that provision. 
            As
modified, the trial court’s judgment and sentence is affirmed.                
            
 
 
                                                                                    Josh
R. Morriss, III
                                                                                    Chief
Justice
 
Date Submitted:          July
11, 2011
Date Decided:             August
2, 2011
 
Do Not Publish           




[1]Originally
appealed to the Twelfth Court of Appeals, this case was transferred to this
Court by the Texas Supreme Court pursuant to its docket equalization efforts.  See Tex. Gov’t Code Ann. § 73.001 (West 2005).  We are unaware of any conflict between
precedent of the Twelfth Court of Appeals and that of this Court on any
relevant issue.  See Tex. R. App. P.
41.3.
 


[2]In
the same proceeding, Brown pled guilty to another state jail felony charge of
manufacture or delivery of a controlled substance, cocaine, less than one gram
(our cause number 06-11-00022-CR) and to a first degree felony charge of
possession of a controlled substance with intent to deliver, in an amount of
four grams or more but less than 200 grams (our cause number 06-11-00024-CR).  See
generally Tex. Health & Safety
Code Ann. § 481.112 (West
2010).  Brown has filed a single brief
raising the same issue in all three cases; we reach the same result in those
other two cases, released today in separate opinions bearing those cause
numbers.